 In the Matter of CONSOLIDATED VULTEE AIRCRAFT CORPORATION (FORTWORTH DIVISION), EMPLOYERandLOCAL AIRCRAFT No. 900, AFFILI-ATED FEDERATED INDEPENDENT TEXAS UNION, PETITIONERCase No. 16-R-1774SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESFebruary 7, 1947On October 18, 1946, pursuant to the Decision and Direction ofElections issued herein by the Board on September 20, 1946,E electionsby secret ballot were conducted under the direction and supervisionof the Regional Director for the Sixteenth Region among the employ-ees in the units found appropriate in the Decision.Upon completionof the elections, Tallies of Ballots were issued and duly served by theRegional Director upon the parties concerned.No objections to theelections in voting units Nos. 1, 3, and 4, were filed by any of the partieswithin the time provided therefor.2 Inasmuch as it appeared fromthe Tallies in these units that collective bargaining representativeshad been selected, the Board, on December 2, 1946, issued Certificationsof Representatives therein.As to voting unit No. 2, the Tally showed that, of the approximately143 eligible voters, 73 cast votes for the Petitioner, 6t for the IAM, and6 for neither.The IAM filed objections to conduct affecting theresults of the election in this unit.Thereupon, in accordance with theBoard's Rules and Regulations, the Regional Director conducted aninvestigation and issued and duly served upon the parties a Reporton Objections, dated October 31, 1946. In his report, the RegionalDirector recommended that the IAM's objections be overruled.Sub-sequently, on November 5, ,1946, the IAM filed a protest in the natureof exceptions to this report.170 N L.It.B 1357 The Board found appropriate therein separate units of the follow-ing employees(1) production an(' maintenance employees,t2) inspectors;(3) timekeep-ers; and(4) tool planners,tool designers, and tool liaison employees2The objections filed by International Association of Machinists,Local No 776,hereincalled the IAM, to the election held in voting unit No 4 were heretofore overruled by theBoard as untimely made72 N L. R B, No. 90.497 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 2, 1946, the Board', having considered the IAM'sobjections, the Regional Director's Report on Objections and the TAM'sexceptions thereto, directed that a hearing be held on the objectionsrelating to the alleged assignment of five employees 3 to the job classifi-cation of inspectors before the eligibility date fixed in the Decision-andDirection of Elections herein end the subsequetit denial by the Boardagent of the alleged right of these individuals to vote in the inspectors'unit.4Thereafter, a hearing was held at Fort Worth, Texas, onDecember 11, 12. and 13, 1946, before Elmer Davis, heaving officer.Allparties appeared and participated.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.,"Upon the entire record in the case, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTTV.W. Weaver:This individual was assigned by the Employer tothe job of inspector in June 1946, and was serving in that capacity bothon September 15, 1946, the pay-roll eligibility date, and at the time ofthe elections herein.He was classified as an inspecting departmentemployee on the eligibility lists, and it is clear that he participated inthe election held in the inspectors' unit.In view of the foregoing, wefind that the IAM's objections to the election held in the inspectors'unit relating to the vote cast by W. W. Weaver are without merit andthey are hereby overruled.E. E. Coursey, C. C. Davis, G. Harlewood, and P. R. Riley:Therecord shows that these individuals were working for the Employer asproduction and maintenance employees on September 15, 1946, andthat, in the interim between the eligibility date and the date of theelections, they were permanently transferred to the job classificationof inspectors .6However, they were designated on the eligibility lists3W W. Weaver, E E Coursey, C C. Davis, G Hazlewood and P R RileyMost of the IAM's further objections to the election held in this unit were overruledby the Poaid on the ground that they raised no substantial or material issuesThe remain-der were overruled as untimely made, inasmuch as they were presented for the first timein the 1AM's exceptionsAt the reopened hearing, the IAM sought for the first time to adduce evidence on objec-tions relating to alleged changes in the Employer's records after the election, which theJAM contends, reflect on the status of approximateiy 40 employees and indicate that theseemployees were entitled to vote in the inspectors' unit, although they were placed on theeligibility list of, and voted in, the production and maintenance employees' unitThehearing officer excluded such evidenceThereafter, the LAM moved that the proceeding hefurther reopened to receive this evidence, and submitted an offer of proof in connectionwith its motionThe offer of proof was rejected by the hearing officer and ruling on themotion was reserved for the hoardWe find that the evidence in question was not withinthe scope of the present hearing and was properly excludedwe also find that the objec-tions raised in the IAM's motion are untimely madeAccordingly, the IAM's motion forfurther hearing is hereby denied and the ruling by the hearing officer rejecting the offerof p'oof in connection therewith -is hereby upheldcThe tiansfeis of the employees in issue became effective on the following dates : Hazle-wood-September 16, 1946 , Riley-September 23, 1946 , Coursey and Davis-October 14,1946 CONSOLIDATED VULTEE AIRCRAFT CORPORATION499asproduction and maintenance employees, and were apparentlydirected to cast their ballots with such employees.Under established Board practice, the individuals in issue were notentitled to participate in the election held either in the production andmaintenance employees' unit or in the inspectors' unit.'However, itis apparent that their votes did not affect the results of the electionconducted among the production and maintenance employees."And,as to the election held in the inspectors' unit, these individuals wereproperly denied ballots to participate therein.Accordingly, we findno merit in the IAM's objections to the election held in the inspectors'unit with respect to the votes cast by E. E. Coursey, C. C. Davis,G. Hazlewood, and P. R. Riley, and they are hereby overruled.Inasmuch as the results of the election held in voting unit No. 2show that the Petitioner has received a majority of the valid votes cast,we shall certify the Petitioner as the collective bargaining representa-tive of the employees in this unit.CERTIFICATION OF REPRESENTATIVESIT Is HEREBY CERTIFIED that Local Aircraft No. 900, Affiliated Fed-erated Independent Texas Union, has been designated and selected byamajority of all inspectors of Consolidated Vultee Aircraft Corpora-tion, at its Fort Worth Division, Fort Worth, Texas, excluding thechief inspector, supervisors and assistant supervisors, and all or anyother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, as their representativefor the purposes of collective bargaining and that, pursuant to Section9 (a) of the Act, the said organization is the exclusive representativeof all such employees, for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other con-ditions of employment.'Matter of Basic Magnesium, Incorporated,56 N L R B 412, andMatter of ManganeseOre Company,54 N L R.B. 1192. Cf.Matter of Air Products, Inc,63 N L R. B. 1338,andMatter of Bendix Aviation Corp, Bendix Radio Division,61 N. L. R. B 1421In the election held in the production and maintenance employees' unit, the Tally ofBallots showed that, of the approximately 5,498 eligible voters, 4,904 cast valid votes, ofwhich 1,874 were for the Petitioner, 2,883 were for the IAM, and 147 were for neither ;in addition, there were 15 challenged ballots and 19 void ballots.